DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Amendment
The Applicant’s amendment, filed 08/03/2022, was received and entered. As the results, new claims 2-20 were added. Therefore, claims 1-20 are pending and claims 1 and 11 are independent claims in this application at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloebaum et al. (US 2009/0209236) in view of Ma et al. (US 8,064,582).
 	Regarding claim 1, Bloebaum et al. (“Bloebaum”) teaches a method, comprising: 
 	creating, using a server cloud call application, a record, on a remote server database, associating a caller's identification and a target phone number (i.e., in order to protect the privacy of a user, a user state file (read on “a record”) is generated for communication between the user (User A called as a caller) and a remote associated user (User B called as a callee or called party). the user state profile, such as the user state file 200, as shown in figures 1 and 2, included entries (information) of both real world identities (i.e., real phone numbers) associated with a mobile phone and/or virtual world identity associated with a gamming consoles wherein the real world identities and virtual world identities are associate with the mobile phones 120a and 120b and gamming consoles 115a and 115b, respectively (para. [0053]) wherein the real world and/or virtual world identities associated with the User A can be read as “caller’s identification” and the real world and/or virtual world identities associated with the User B as “target phone number”); the user state profile is stored and maintained on a database of a server, such as the server 110, as a master state profile; the server 110, mobile devices and gamming consoles are platforms comprising a common application for creating the user state profile and communicating to each other among the platforms, and thus as a “cloud call application” to support operations for enabling interaction between the virtual and real world identities via the Internet 140 and for storing the user state files from the user as the master state file (para. [0044], [0061] and [0063])); 
requesting, on a caller's device associated with the caller identification, a call (i.e., detecting a communication between the user and the remote associated user (para. [0007]-[0008]) and [0054]); 
 	receiving, by a cloud telephony provider, the request (i.e., receiving a request to display information about the second user; para. [0067]); and 
 	displaying, by the cloud telephony provider, the information of call to the target phone number, based on the record (para. [0066]); 
 	wherein platform features available using the cloud telephony provider system are available during the call (i.e., communication connections between the mobile terminal, gamming console and/or server 110 for providing and updating the  master state file as the platform features available during the call; para. [0063]-[0064]).
 	It should be noticed that Bloebaum failed to clearly teach feature of querying, by the cloud telephony provider, the database for the record. However, Ma et al. (“Ma”) teaches a voice over internet (VoIP) network 103 comprising a database, such as a phonebook 152 maintained at a server, such as the server 110, as shown in figure 1. The server 110 maintains the phonebook 152 for a user of telephone 102. The user of telephone 102 dials a direct dial number to place a call to an actual telephone number mapped to the direct dial number. The gateway server receives a all to the direct dial number and accesses (querying) a record of the phonebook to obtain the actual telephone number to which the call should be routed and the placed call is routed to a called party with the user’s virtual telephone number displayed to the called party (col.5, lines 12-27 and col.6, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of querying, by the cloud telephony provider, the database for the record, as taught by Ma, into view of Bloebaum in order to verify a telephone call being established to a called party associated with the target telephone number in the record.
	Regarding claim 2, Bloebaum further teaches a various platform devise, as shown in figure 1, capable accessing to the master state file stored at the server 110 (para. [0061]). Bloebaum further teaches the services that provides SMS or text messages and VoIP calls by users of platforms (para. [0063]-[0063]). Thus, the system, as shown in the figure 1, is a cloud based communications platform. 
	Regarding claim 3, Bloebaum further teaches the user to send instruction to the virtual telephone number associated with the gamming device in order to communicate or to access to the server through a (cloud communications) platform via the SMS, text message, voice and/or the like. The call is then routed to the gamming device or the server (para. [0064]-[0065]).
	Regarding claim 4, Bloebaum further teaches the caller’s device (i.e., mobile device 120a) is a wireless terminal, such as a cellular phone (para. [0040] and [0045]).
	Regarding claim 5, Ma further teaches a caller’s telephone 102 is either an IP phone, a wireless or landline phone that is used to communicate to other phones over the VoIP network 103 (col.3, lines 5-8).
	Regarding claim 6, Bloebaum further teaches the caller identification of caller’s device is an actual telephone number (col.5, lines 58-59).
	Regarding claim 7, Bloebaum further teaches the caller identification of caller’s device comprising one or more of virtual telephone numbers associated with the user or caller (col.5, lines 60-64).
	Regarding claim 8, Ma further teaches caller ID data and a caller ID function which provides an initial identifier for a call request from a calling party to a called party. the initial identifier may be an actual telephone number (col.3, lines 59-64). When a caller or a user places a call to a called party, an actual telephone number is obtained from the phonebook and an initial identifier is obtained for the caller ID function associated with the caller (e.g., the user’s actual telephone number). A determination is made whether the user has a relevant virtual telephone number (col.5, lines 45-62) and the called party has no direct dial number in the phonebook. If not, the caller ID data contained the caller’s actual telephone number (initial identifier is not changed) is forwarded and displayed to the called party (col.6, lines 8-16).
	Regarding claim 9, Ma further teaches the initial identifier can be changed with the virtual telephone number (col.6, lines 1-7).
	Regarding claim 10, Bloebaum further teaches the user A has the first platform, shown as the mobile terminal 120a, and a second associated platform, shown as the gaming console 115b (para. [0045]). Bloebaum further teaches the user to communicate or to send instructions from the first platform (i.e., local dialing on the mobile terminal 120a) to the gaming console 115a using a virtual identity. A communication connection is established between the first platform to the second platform (para. [0064]-[0065]). Bloebaum further teaches the feature of syncing of call logs to CRM, such as synchronizing the user state file from the gaming console 115a to the mobile terminal 120a, from the gaming console 115a to the server 110 (para. [0063]). Finally, Bloebaum further teaches the user A requests to display a call log from the second user from the user state file (para. [0067]).
Regarding claim 11, Bloebaum teaches a system, comprising: 
a processor configured for:
 	creating, using a server cloud call application, a record, on a remote server database, associating a caller's identification and a target phone number (i.e., in order to protect the privacy of a user, a user state file (read on “a record”) is generated for communication between the user (User A called as a caller) and a remote associated user (User B called as a callee or called party). the user state profile, such as the user state file 200, as shown in figures 1 and 2, included entries (information) of both real world identities (i.e., real phone numbers) associated with a mobile phone and/or virtual world identity associated with a gamming consoles wherein the real world identities and virtual world identities are associate with the mobile phones 120a and 120b and gamming consoles 115a and 115b, respectively (para. [0053]) wherein the real world and/or virtual world identities associated with the User A can be read as “caller’s identification” and the real world and/or virtual world identities associated with the User B as “target phone number”); the user state profile is stored and maintained on a database of a server, such as the server 110, as a master state profile; the server 110, mobile devices and gamming consoles are platforms comprising a common application for creating the user state profile and communicating to each other among the platforms, and thus as a “cloud call application” to support operations for enabling interaction between the virtual and real world identities via the Internet 140 and for storing the user state files from the user as the master state file (para. [0044], [0061] and [0063])); 
requesting, on a caller's device associated with the caller identification, a call (i.e., detecting a communication between the user and the remote associated user (para. [0007]-[0008]) and [0054]); 
 	receiving, by a cloud telephony provider, the request (i.e., receiving a request to display information about the second user; para. [0067]); and 
 	displaying, by the cloud telephony provider, the information of call to the target phone number, based on the record (para. [0066]); 
 	wherein platform features available using the cloud telephony provider system are available during the call (i.e., communication connections between the mobile terminal, gamming console and/or server 110 for providing and updating the  master state file as the platform features available during the call; para. [0063]-[0064]).
 	It should be noticed that Bloebaum failed to clearly teach feature of querying, by the cloud telephony provider, the database for the record. However, Ma et al. (“Ma”) teaches a voice over internet (VoIP) network 103 comprising a database, such as a phonebook 152 maintained at a server, such as the server 110, as shown in figure 1. The server 110 maintains the phonebook 152 for a user of telephone 102. The user of telephone 102 dials a direct dial number to place a call to an actual telephone number mapped to the direct dial number. The gateway server receives a call to the direct dial number and accesses (querying) a record of the phonebook to obtain the actual telephone number to which the call should be routed and the placed call is routed to a called party with the user’s virtual telephone number displayed to the called party (col.5, lines 12-27 and col.6, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of querying, by the cloud telephony provider, the database for the record, as taught by Ma, into view of Bloebaum in order to verify a telephone call being established to a called party associated with the target telephone number in the record.
 	Regarding claim 12, Bloebaum further teaches a various platform devise, as shown in figure 1, capable accessing to the master state file stored at the server 110 (para. [0061]). Bloebaum further teaches the services that provides SMS or text messages and VoIP calls by users of platforms (para. [0063]-[0063]). Thus, the system, as shown in the figure 1, is a cloud based communications platform. 
 	Regarding claim 13, Bloebaum further teaches the user to send instruction to the virtual telephone number associated with the gamming device in order to communicate or to access to the server through a (cloud communications) platform via the SMS, text message, voice and/or the like. The call is then routed to the gamming device or the server (para. [0064]-[0065]).
	Regarding claim 14, Bloebaum further teaches the caller’s device (i.e., mobile device 120a) is a wireless terminal, such as a cellular phone (para. [0040] and [0045]).
Regarding claim 15, Ma further teaches a caller’s telephone 102 is either an IP phone, a wireless or landline phone that is used to communicate to other phones over the VoIP network 103 (col.3, lines 5-8).
	Regarding claim 16, Bloebaum further teaches the caller identification of caller’s device is an actual telephone number (col.5, lines 58-59).
	Regarding claim 17, Bloebaum further teaches the caller identification of caller’s device comprising one or more of virtual telephone numbers associated with the user or caller (col.5, lines 60-64).
	Regarding claim 18, Ma further teaches caller ID data and a caller ID function which provides an initial identifier for a call request from a calling party to a called party. the initial identifier may be an actual telephone number (col.3, lines 59-64). When a caller or a user places a call to a called party, an actual telephone number is obtained from the phonebook and an initial identifier is obtained for the caller ID function associated with the caller (e.g., the user’s actual telephone number). A determination is made whether the user has a relevant virtual telephone number (col.5, lines 45-62) and the called party has no direct dial number in the phonebook. If not, the caller ID data contained the caller’s actual telephone number (initial identifier is not changed) is forwarded and displayed to the called party (col.6, lines 8-16).
	Regarding claim 19, Ma further teaches the initial identifier can be changed with the virtual telephone number (col.6, lines 1-7).
 	Regarding claim 20, Bloebaum further teaches the user A has the first platform, shown as the mobile terminal 120a, and a second associated platform, shown as the gaming console 115b (para. [0045]). Bloebaum further teaches the user to communicate or to send instructions from the first platform (i.e., local dialing on the mobile terminal 120a) to the gaming console 115a using a virtual identity. A communication connection is established between the first platform to the second platform (para. [0064]-[0065]). Bloebaum further teaches the feature of syncing of call logs to CRM, such as synchronizing the user state file from the gaming console 115a to the mobile terminal 120a, from the gaming console 115a to the server 110 (para. [0063]). Finally, Bloebaum further teaches the user A requests to display a call log from the second user from the user state file (para. [0067]).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2022